Citation Nr: 1329408	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

In an April 1961 forfeiture decision, the VA Board on 
Waivers and Forfeitures determined that the appellant had 
forfeited, under the provisions of Section 3504(a), all 
rights, claims, and benefits to which he might otherwise 
have been entitled to under the laws administered by VA.


CONCLUSION OF LAW

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is precluded by the prior 
determination of forfeiture.  See 38 U.S.C.A. 3504(a) 
(1961), now codified at 38 U.S.C.A. § 6104(a) (West 2002 & 
Supp. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) 
(2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a November 2009 notification letter sent to the 
appellant, the RO explained that a decision had previously 
been made, under the provisions of Section 6104(a), Title 
38, United States Code, that all of the appellant's rights, 
claims and benefits under laws administered by the VA had 
been forfeited for rendering assistance to an enemy of the 
United States.  The letter stated, "it has been established 
beyond a reasonable doubt that your service and activity in 
the Bureau of Constabulary for a period of two years between 
September 1942 and September 1944, while it was controlled 
by the Imperial Japanese Forces constitutes rendering 
assistance to an enemy of the United States within the 
purview of the cited statute."

VA also has a duty to assist claimants in the development of 
a claim.  This includes assisting the claimant in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  Id.  

In addition, VA's duties to notify and assist are not 
applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

The American Recovery and Reinvestment Act includes a 
provision for the creation of the Filipino Veterans Equity 
Compensation Fund, providing one time payments to "eligible 
persons" in the amount of $9,000 for non-United States 
citizens, or $15,000 for United States citizens.  Pub. L. 
No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States; or who 
served in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538).  Additionally, the person must have been discharged or 
released from such service under conditions other than 
dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 
200-202 (2009).  

In April 1961, VA's Board on Waivers and Forfeitures 
determined that the Veteran had forfeited all rights to VA 
benefits for aiding an enemy of the United States based on 
provisions of 38 U.S.C.A. § 3504(a), now codified at 38 
U.S.C.A. § 6104(a).  This section provides that any person 
shown by evidence satisfactory to the Secretary to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or its allies shall forfeit all 
accrued or future gratuitous benefits under the laws 
administered by VA.  38 U.S.C.A. § 6104(a).  

Inasmuch as the appellant's forfeiture of VA benefits 
remains in effect, it constitutes a statutory bar to his 
receipt of any VA benefits, to include benefits from the 
Filipino Veterans Equity Compensation Fund. See 38 U.S.C.A. 
§ 6104. Accordingly, his claim for such benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Finally, jurisdiction to remit a prior forfeiture is vested 
in the Director, VA Compensation and Pension Service, and 
any request for such remission of a prior forfeiture should 
be submitted thereto directly.  See 38 C.F.R. § 3.905(a) 
(2013).


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


